OPINION
ROBERTS, Judge.
Appellant was convicted of the offense of robbery by assault. Punishment was assessed by the jury at life imprisonment.
Appellant was represented at the trial by retained counsel. Subsequently, appellant discharged the attorney, and is now indigent and unable to hire counsel. Appellant’s retained counsel failed to timely notify the trial court of this fact. The State has filed a motion to abate the appeal.
The appeal is abated for further proceedings in accordance with Art. 40.09, Vernon’s Ann.C.C.P.